Citation Nr: 1041905	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression with stress related 
cognitive dysfunction.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from July 1977 to March 1978.  

This matter is on appeal from an October 2006 rating decision 
from the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO). 

In a June 1989 rating decision, the RO denied the Veteran's claim 
of entitlement to service connection for depressive neurosis.  
The Veteran was informed of the RO's decision on June 26, 1989.  
There was no timely appeal.   Then, in May 1999, the Veteran 
filed a petition to reopen his claim.  The claim was denied in 
June 10, 1999 on the basis that the Veteran had failed to submit 
new and material evidence to reopen the claim.  In May 2006, the 
Veteran again petitioned VA to reopen his claim, which would 
typically require him to submit new and material evidence. See 38 
C.F.R. § 3.156(a)(2010).  However, since the issuance of the June 
1999 decision, the Veteran submitted copies of his service 
personal records.  Those records include documents pertaining to 
disciplinary punishments due to writing bad checks and behavioral 
problems.  The records also include a personal statement from the 
Veteran wherein he related that he had been experiencing a deep 
depression at the time he issued the bad checks.  In such an 
instance, where VA receives relevant official service department 
records that existed and had not been associated with the claims 
file when VA first decided the claim, VA will reconsider the 
claim, notwithstanding the requirement of new and material 
evidence.  See 38 C.F.R. § 3.156(c). Therefore, the Board will 
proceed with the instant claim as one for direct service 
connection, as opposed to a petition to reopen a previously 
denied claim for service connection for a psychiatric disability.

The United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for psychiatric 
disorders encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, the Board has redefined the Veteran's psychiatric 
appeal, as is listed on the title page of this decision.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record indicates that further development is 
necessary in the present case.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Veteran's claim for service connection for acquired 
psychiatric disorder.  He argues that he has suffered from 
chronic depression since his active service.  He maintains that 
his documented behavioral problems were the initial 
manifestations of his depression.  The Veteran, through his 
representative, therefore argues that service connection is 
warranted for chronic major depression with stress related 
cognitive dysfunction disorder based on continuity of 
symptomatology and/or chronicity.

Under its duty to assist, VA must provide a compensation and 
pension examination to a Veteran when the information and 
evidence of record (1) contains competent lay or medical evidence 
of a currently diagnosed disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or has 
a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) 
(2010).  

Here, the Veteran has a current diagnosis of major depression and 
service personnel records demonstrate behavioral problems.  He 
indicates that his behavioral issues were due to his feeling like 
he was in a deep depression in service.   He also claims to have 
been experiencing the symptoms of depression since active 
service.  However, the Board notes that a May 1989 VA hospital 
report diagnosed him as having a dependent personality disorder, 
and that an Axis I diagnosis was not rendered.  Thus, as it 
remains unclear as to whether or not the Veteran's current 
depression is related to his active service, the Board finds that 
a VA examination is required.  Id., see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

Lastly, to ensure all records are available, records should be 
obtained from the VA medical center where the Veteran receives 
treatment for his depressive disorder. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain records from the Central Arkansas 
HCS from July 2007 to the present.   Any 
negative development should be discussed 
and addressed in the claims file. 

2.	After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the Veteran to undergo VA psychiatric 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of the examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

     The examiner should render an opinion 
as to whether it is at least as likely as 
not (50 percent probability or 
greater) that any currently diagnosed 
psychiatric disorder, to include major 
depression, had its onset in service or 
within one year of service discharge or 
is otherwise etiologically related to 
service.  The examiner should discuss the 
Veteran's behavioral/disciplinary 
problems in service as well as his 
reference to experiencing deep depression 
at that time.

The rationale for all opinions expressed 
should be provided in a legible report.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated with supporting 
rationale.

3.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the Veteran's claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case (SSOC) must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

